Citation Nr: 1400945	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee with mild genu varus deformity.

2.  Entitlement to service connection for degenerative joint disease of the right knee with mild genu varus deformity, secondary to the non-service-connected degenerative joint disease of the left knee.

3.  Entitlement to service connection for right flatfoot, secondary to the non-service-connected degenerative joint disease of the left knee.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969, to include a tour in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

The RO certified this appeal to the Board in May 2012.  Subsequently, additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in November 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, regarding the left knee claim, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  Specifically, the Veteran was afforded a VA examination in January 2010.  The VA examiner diagnosed the Veteran with degenerative joint disease of the left knee.  Following a review of the claims file, the examiner opined that the Veteran's current "left lower extremity condition" was "less likely as not (less than 50/50 probability) caused by or a result of [a] service-connected disability."  In other words, the examiner provided an opinion concerning secondary service connection (i.e., whether the left knee disorder is related to a service-connected disability), and not direct service connection (i.e., whether the left knee disorder is related to his active military service).  The Veteran is seeking direct service connection for his left knee disorder, claiming that this disorder was incurred during his active military service.  The examiner did not provide a medical opinion concerning this contention.  

The January 2010 VA examiner also indicated that there was "no clear and unmistakable evidence that the Veteran's left lower extremity condition was aggravated in the military beyond its natural progression."  In this regard, the examiner is presuming, incorrectly, that the Veteran's current degenerative joint disease of the left knee pre-existed his active military service.  The Veteran's March 1966 military entrance examination documents a normal left knee.  The evidence of record also does not demonstrate clear and unmistakable evidence that his left knee disorder pre-existed his active military service.  Thus, the Veteran is presumed sound and without a left knee disorder when he entered the military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013) (Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service).  Thus, the Veteran's left knee claim must be addressed under a direct service connection analysis that considers the in-service complaints of left leg and left knee pain.  

In summary, for the aforementioned reasons, the Board finds that a VA medical opinion addressing the etiology of the Veteran's left knee under a direct service connection theory is necessary before the claim can be decided on its merits.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Second, regarding the right knee and foot claims, the Veteran asserts that these disorders are related to his non-service-connected degenerative joint disease of the left knee.  As the left knee claim is being remanded for a VA medical opinion regarding its etiology, this development could affect the outcome of the service connection claim.  For this reason, the Board finds that the right knee and foot claims are inextricably intertwined with the pending left knee claim.  Thus, decisions on the right knee and foot claims will be deferred pending readjudication of the left knee claim.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims (Court) recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Third, regarding the right ear hearing loss and tinnitus claims, the Board finds that a VA addendum medical opinion is necessary before the claims can be decided on the merits.  Specifically, the Veteran was afforded a VA examination in March 2012.  The VA examiner determined that the Veteran currently had right ear hearing loss and tinnitus.  The VA examiner then summarized the evidence of record and concluded that these disabilities were not due to the Veteran's active military service because his service treatment records (STRs) were negative for complaints during service and because his hearing was normal at the time of his military discharge.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though a hearing disorder may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the March 2012 VA examiner provided inadequate rationale for the negative nexus opinions.  The March 2012 VA examiner also did not consider the Veteran's in-service noise exposure from his service in the Republic of Vietnam in providing the nexus opinion for the tinnitus.  The Board thus finds that another medical opinion by a VA examiner is needed regarding the etiology of the Veteran's current right ear hearing loss and tinnitus.  The Board needs these opinions to fairly decide his claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.2 (2013) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Fourth, regarding the left hearing loss claim, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  Specifically, the Veteran was afforded a VA examination in March 2012.  Following a review of the claims file, the VA examiner opined that the Veteran's pre-existing left ear hearing loss was not aggravated beyond its normal progression during his active military service.  As support for this negative nexus opinion, the examiner opined that the Veteran's left ear hearing pre-existed his service.  This is not an adequate explanation for why the Veteran's pre-existing left ear hearing loss was not aggravated beyond normal progression in military service, as it does not address the Veteran's in-service noise exposure from his service in the Republic of Vietnam.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, as the record establishes the existence of pre-existing left ear hearing loss and in-service noise exposure, the Board finds that a VA medical opinion is required to determine the etiology of this disorder.  See 38 C.F.R. § 3.159(c)(4); see also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Fayetteville, Arkansas, are dated from April 2011.  All pertinent records since this date should be obtained and added to the claims file.  The private treatment records currently contained in the claims file should also be updated upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Fayetteville, Arkansas, VAMC, since April 2011.

Ensure that the Veteran has not been treated by any other local VAMCs.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Update and obtain all pertinent private treatment records currently in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Ask the original March 2012 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner must express opinions addressing the following:

a) Is it at least as likely as not that the Veteran's tinnitus is related to his active military service, to include his in-service noise exposure from his service in the Republic of Vietnam?

b) Is it at least as likely as not that the Veteran's right ear hearing loss is related to his active military service, to include his in-service noise exposure from his service in the Republic of Vietnam?

c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing left ear hearing loss underwent an increase in severity during his active military service?  

i.  If yes, is the increase in severity of the left ear hearing loss clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

The examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  

The examiner is also reminded that, even though a disabling hearing disability may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing disorder by showing he now has a current hearing disorder and by submitting evidence that his current hearing disorder is related to his active military service.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  Ask the original January 2010 VA joints examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA joints examination to ascertain the etiology of his currently diagnosed degenerative joint disease of the left knee.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's degenerative joint disease of the left knee is related to his active military service, to include the documented in-service complaints.

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The examiner must consider the Veteran's lay statements regarding the incurrence of his left knee disorder, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


